DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, 13 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest the bent and extended portions of the legs being inserted through the connection holes respectively formed in the at least two PCBs, and bent and extended terminals of the legs respectively being bent inward to be tightly fixed to the lower surfaces of the at least two PCBs, wherein a fixing groove is formed at the lower surface of each PCB to have an inner shape in which the bent and extended end of a leg of the legs of the connection metal pin is inserted and fixed combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 7, the prior art of record fails to disclose, teach, provide or suggest wherein a fastening protrusion protruding outward is formed on the lower surface of each of the at least two PCBs, and wherein the fastening protrusion of one of the at least two PCBs has a hooking structure to meet another fastening protrusion and be fastened thereto combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 8, the prior art of record fails to disclose, teach, provide or suggest the bent and extended portions of the legs being inserted through the connection holes respectively formed in the at least two PCBs, and bent and extended terminals of the legs respectively being bent inward to be tightly fixed to the lower surfaces of the at least two PCBs, wherein a stopper protrusion protruding outward is formed on the lower surface of at least one of the at least two PCBs to support the lower surface of another PCB of the at least two PCBs such that the another PCB does not rotate further combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 11, the prior art of record fails to disclose, teach, provide or suggest wherein the bending step is performed by a bending unit, wherein the bending unit includes: a grip part having tongs to grip at least a portion of the connection metal pin to fix the connection metal pin; a pressing part having a press to press the connection metal pin held by the grip part downward; and a support part having a concave groove recessed into a body of the support part to press each leg formed at the terminal ends of the connection metal pin so that each leg is bent in an inner direction of each PCB combined with the remaining limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/Examiner, Art Unit 2831